DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on 09/08/2022 are entered into the file. Currently, claims 1, 4, 5, 7, 8, 9 and 13 are amended; resulting in claims 1-13 pending for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/01/2022, 08/29/2022, 07/08/2022 are considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2005/0063067) in view of Ishibashi et al. (US 2005/0208389).
Regarding claims 1, 2, 12 and 13, Phillips et al. teaches an optical structure used for the protection of security documents and brand protection in the area of cosmetics (for a cosmetics container) ([0002, 0012-0014, 0026-0045, 0051]).The optical structure is comprised of a light transmissive layer (22; substrate layer) of a plastic material such as PVC, polycarbonate, polyacrylate and PET, having a surface relief pattern molded thereon (Figure 4; [0029-0030, 0039-0045]). A patterned reflective layer (26; color film) is applied over the surface relief pattern and can be comprised of a metal such as aluminum, silver, nickel, copper, gold, silver-palladium, silver-copper alloy and the like ([0027-0028, 0033]). A multilayer optical coating (58; color expression layer) is formed over the patterned reflective layer (26; color film) and exposed surface relief pattern on the substrate surface, wherein the multilayer optical coating (58; color expression layer) is comprised of an absorber layer (52; light absorbing layer), an optical dielectric layer (54) and a reflector layer (56; light reflecting layer) (Figure 4; [0029-0030, 0039-0045]). As shown in Figure 4, the layer structure is such that the patterned reflective layer (26; color film) is on a surface of the absorber layer (52; light absorbing layer) opposite to the surface of the absorber layer (52; light absorbing layer) facing the reflector layer (56; light reflecting layer). 
In paragraph [0042], Phillips et al. teaches that the absorber layer (52; light absorbing layer) can be comprised of metal sub-oxides, metal sulfides, metal nitrides, metal carbides, metal phosphides, metal selenides, metal silicides and combinations thereof, however, the reference does not expressly teach that the absorber layer (52; light absorbing layer) is a metal oxynitride.
Ishibashi et al. teaches a reflective mask blank comprising a substrate, a reflective layer, and a two layer light absorbing layer (Abstract; Figure 1-3; [0023-0033, 0077-0096]). For the light absorbing layer, Ishibashi et al. teaches a metal oxide, metal nitride or a metal oxynitride is used ([0077-0096]). Ishibashi et al. teaches that for the light absorbing layer, a layer comprising oxide has a greater effect of lowering reflectivity, and the addition of nitrogen provides an effect of improving the smoothness of the film ([0077-0096]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorber layer of Phillips et al. to include a metal oxynitride as taught by Ishibashi et al. to provide an absorber layer that both lowers reflectivity and improves the smoothness of the film. Phillips et al. teaches various classes of metals used for the absorbing layer, including metal sub-oxides, metal sulfides, metal nitrides, metal carbides, metal phosphides, metal selenides, metal silicides and combinations thereof ([0042]). Similarly, Ishibashi et al. teaches a light absorbing layer that can be comprised of similar materials including metal oxide, metal nitride or a metal oxynitride is used ([0077-0096]), as obvious variants capable of being used interchangeably. Ishibashi et al. further teaches the benefit of using a metal oxynitride for providing both the greater effect of lowering reflectivity from the presence of the oxide while also improving the film smoothness by the presence of the nitride. Therefore, it would have been obvious to one of ordinary skill in the art to try the metal oxynitride of Ishibashi et al. in the absorber layer of Philip et al. to provide both the greater effect of lowering reflectivity from the presence of the oxide while also improving the film smoothness by the presence of the nitride.
Regarding claim 3, Phillips et al. in view of Ishibashi et al. teaches all the limitations of claim 1 above. In a different embodiment shown by Figure 3, Phillips et al. teaches that an outer layer (42; transparent substrate) can be provided overlying the patterned reflective layer (26; color film) and exposed portions of the surface relief pattern on the light transmissive layer (22; substrate layer) as a protection layer, wherein the outer layer can be colored, transmissive or opaque ([0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the outer layer (42; transparent substrate)  on a surface of the absorber layer (52; light absorbing layer) opposite to the surface of the absorber layer (52; light absorbing layer) facing the reflector layer (56; light reflecting layer) to protect the underlying patterned reflective layer (26; color film) and exposed portions of the surface relief pattern. 
Regarding claims 4 and 5, Phillips et al. in view of Ishibashi et al. teaches all the limitations of claim 1 above, and Phillips et al. further teaches, as shown by Figure 4, the absorber layer (52; light absorbing layer) comprises two or more points/areas where the thickness is different. 

    PNG
    media_image1.png
    535
    746
    media_image1.png
    Greyscale

Furthermore, as shown by the annotated Figure 4 above, the absorber layer (52; light absorbing layer) comprises one or more regions wherein an upper surface of each of the one or more regions has an incline surface with an inclination angle larger than 0° and 90° or less, wherein the area shown by the circle has a different thickness than the area annotated to show the inclination angle. 
Regarding claim 6, Phillips et al. in view of Ishibashi et al. teaches all the limitations of claim 1 above, and Phillips et al. further teaches that the absorber layer (52; light absorbing layer) is formed of a metal, metal oxide, metal nitride, metal carbide, wherein the metals include titanium, aluminum, nickel, vanadium, molybdenum, iron, and cobalt ([0042]), all of which are disclosed by the instant specification ([0110]). Therefore, as the metals disclosed by Phillips et al. for the absorber layer (52; light absorbing layer) as the same as those disclosed by the instant application, the absorber layer (52; light absorbing layer) would inherently have the claimed dichroism recited by claim 6. As stated in section 2112.01(II) of the MPEP, a chemical composition and its properties are inseparable, thus if the prior art teaches the same chemical structure as the applicant, the claimed properties are necessarily present. 
Regarding claims 7, 8 and 9, Phillips et al. in view of Ishibashi et al. teaches all the limitations of claim 1 above, and Phillips et al. further teaches that the surface relief layer can be comprised of various forms, including two dimensional holographic images, three-dimensional holographic images, corner cube reflectors (cone shaped), zero order diffraction patterns, moiré patterns (lines) or other light interference patterns including those based on microstructures having dimensions in the range from about 0.1m to about 10m ([0030]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the surface relief patterns disclosed by Phillips et al., including the cube corner and moiré patterns depending on the desired optical effect. 
Regarding claims 10 and 11, Phillips et al. in view of Ishibashi et al. teaches all the limitations of claim 1 above, and Phillips et al. further teaches that the absorber layer (52; light absorbing layer) is formed of a metal, metal oxide, metal nitride, metal carbide, wherein the metals include titanium, aluminum, nickel, vanadium, molybdenum, iron, and cobalt ([0042]), all of which are disclosed by the instant specification ([0110]). Therefore, as the metals disclosed by Phillips et al. for the absorber layer (52; light absorbing layer) as the same as those disclosed by the instant application, the absorber layer (52; light absorbing layer) would inherently have the claimed refractive index as recited by claims 10 and 11. Furthermore, the website https://refractiveindex.info/?shelf=main&book=Al&page=Rakic (available via Internet Wayback Machine circa 02/14/2016; copies provided), the materials listed above by Phillips et al. for the absorber layer (52; light absorbing layer) fall within the ranges claimed in claims 10 and 11. As stated in section 2112.01(II) of the MPEP, a chemical composition and its properties are inseparable, thus if the prior art teaches the same chemical structure as the applicant, the claimed properties are necessarily present. 

Claims 1, 2, 3, 4, 7, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Katsura et al. (JP 2013-223928, EPO machine translation provided) in view of Ishibashi et al. (US 2005/0208389).
Regarding claims 1, 2, 3 and 12, Katsura et al. teaches a decorative film comprising a transparent surface layer (11; color film/transparent substrate), a metallic luster layer (12; light reflecting layer), a light absorption layer (13; light absorbing layer) and a base resin molded member (15; substrate) in that order (Figure 2A, [0007-0011, 0015, 0017-0019, 0036-0038, 0047, 0051-0055, 0074-0080, 0094-0099]). Katsura et al. further teaches that the transparent surface layer (11; color film/transparent substrate) can be colored as long as it is transparent or translucent ([0173]).  As shown in Figure 2A, the transparent surface layer (11; transparent substrate) is formed on a surface of the metallic luster layer (12; light reflecting layer) opposite to a surface of the metallic luster layer (12; light reflecting layer) facing the light absorption layer (13; light absorbing layer). 
The limitation “for a cosmetic container” recites functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. 
Katsura et al. does not expressly teach that the absorber layer (52; light absorbing layer) is a metal oxynitride.
Ishibashi et al. teaches a reflective mask blank comprising a substrate, a reflective layer, and a two layer light absorbing layer (Abstract; Figure 1-3; [0023-0033, 0077-0096]). For the light absorbing layer, Ishibashi et al. teaches a metal oxide, metal nitride or a metal oxynitride is used ([0077-0096]). Ishibashi et al. teaches that for the light absorbing layer, a layer comprising oxide has a greater effect of lowering reflectivity, and the addition of nitrogen provides an effect of improving the smoothness of the film ([0077-0096]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light absorption layer of Katsura et al. to include a metal oxynitride as taught by Ishibashi et al. to provide an absorber layer that both lowers reflectivity and improves the smoothness of the film. Ishibashi et al. teaches a light absorbing layer that can be comprised of materials including metal oxide, metal nitride or a metal oxynitride is used ([0077-0096]), as obvious variants capable of being used interchangeably. Ishibashi et al. further teaches the benefit of using a metal oxynitride for providing both the greater effect of lowering reflectivity from the presence of the oxide while also improving the film smoothness by the presence of the nitride. Therefore, it would have been obvious to one of ordinary skill in the art to try the metal oxynitride of Ishibashi et al. in the light absorption layer of Katsura et al. to provide both the greater effect of lowering reflectivity from the presence of the oxide while also improving the film smoothness by the presence of the nitride.
Regarding claim 4, Katsura et al. in view of Ishibashi et al. teaches all the limitations of claim 1 above, and Katsura et al. further teaches, as shown by Figure 2A, that the light absorption layer (13; light absorbing layer) comprises two or more points/areas wherein the thickness is different, such as the thickness where the thickness of the light absorption layer (13; light absorbing layer) in an area where the metallic luster layer (12; light reflecting layer) is present compared to an area where the metallic luster layer (12; light reflecting layer) is not present. 
Regarding claims 7 and 9, Katsura et al. in view of Ishibashi et al. teaches all the limitations of claim 1 above, and Katsura et al. further teaches, as shown by Figure 2A, the upper surface of the light absorption layer (13; light absorbing layer) comprises a pattern having a protruding portion or a recess portion in the shape of a line.  
Regarding claim 8, Katsura et al. in view of Ishibashi et al. teaches all the limitation of claim 7 above. The limitations of claim 8 further limits the embodiment of claim 7 wherein the protruding or recess portions are in the shape of a cone, and does not further limit the embodiment wherein the protruding or recess portions are in the shape of a line. Therefore, claim 8 is not further limiting with respect the embodiment taught by Katsura et al. 

Claims 1, 2, 3, 4, 5, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman (US 2006/0275625) in view of Ishibashi et al. (US 2005/0208389).
Regarding claims 1, 2 and 3, Lieberman teaches an article comprising a substrate (80) having a print layer (90; color film), a metal layer (82; light reflecting layer), an index surface relief coating (84; light absorbing layer), and a protective layer (88; transparent substrate) in that order (Figure 7, [0037-0048, 0053-0054]). As shown in Figure 7, the print layer (90; color film) is provided on the surface of the metal layer (82; light reflecting layer) opposite to a surface of the metal layer (82; light reflecting layer) facing the index surface relief coating (84; light absorbing layer), and the protective layer (88; transparent substrate) is provided on a surface of the index surface relief coating (84; light absorbing layer) opposite to the surface of the index surface relief coating (84; light absorbing layer) facing the metal layer (82; light reflecting layer). 
The limitation “for a cosmetic container” recites functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. 
In paragraph [0041-0047], Liberman teaches that the index surface relief coating (84; light absorbing layer) can be comprised of materials such as metal oxides, metal sulfides, metal nitrides, metal carbides, metal selenides and combinations thereof, however, the reference does not expressly teach that the index surface relief coating (84; light absorbing layer) is a metal oxynitride.
Ishibashi et al. teaches a reflective mask blank comprising a substrate, a reflective layer, and a two layer light absorbing layer (Abstract; Figure 1-3; [0023-0033, 0077-0096]). For the light absorbing layer, Ishibashi et al. teaches a metal oxide, metal nitride or a metal oxynitride is used ([0077-0096]). Ishibashi et al. teaches that for the light absorbing layer, a layer comprising oxide has a greater effect of lowering reflectivity, and the addition of nitrogen provides an effect of improving the smoothness of the film ([0077-0096]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the index surface relief coating of Liberman to include a metal oxynitride as taught by Ishibashi et al. to provide an absorber layer that both lowers reflectivity and improves the smoothness of the film. Liberman teaches various classes of metals used for the index surface relief coating, including metal oxides, metal sulfides, metal nitrides, metal carbides, metal selenides and combinations thereof, ([0041-0047]). Similarly, Ishibashi et al. teaches a light absorbing layer that can be comprised of similar materials including metal oxide, metal nitride or a metal oxynitride is used ([0077-0096]), as obvious variants capable of being used interchangeably. Ishibashi et al. further teaches the benefit of using a metal oxynitride for providing both the greater effect of lowering reflectivity from the presence of the oxide while also improving the film smoothness by the presence of the nitride. Therefore, it would have been obvious to one of ordinary skill in the art to try the metal oxynitride of Ishibashi et al. in the index surface relief coating of Liberman to provide both the greater effect of lowering reflectivity from the presence of the oxide while also improving the film smoothness by the presence of the nitride.
Regarding claims 4 and 5 , Lieberman in view of Ishibashi et al. teaches all the limitations of claim 1 above, and Liberman further teaches, as shown in Figure 7, the index surface relief coating (84; light absorbing layer) contains two or more points/areas where the thickness is different, such as in the areas of the recesses versus the areas of the protrusions.

    PNG
    media_image2.png
    439
    374
    media_image2.png
    Greyscale

Furthermore, as shown by the annotated Figure 7 above, Lieberman teaches that the index surface relief coating (84; light absorbing layer) has one or more regions where an upper surface has an inclined surface having an inclination angle larger than 0° and 90° or less. 
Regarding claim 7, Lieberman in view of Ishibashi et al. teaches all the limitations of claim 1 above, and Lieberman further teaches that the pattern formed in the index surface relief coating (84; light absorbing layer) comprises protruding portions of recess portions in the shape of a line as shown by Figure 4C. 
Regarding claims 10 and 11, Lieberman in view of Ishibashi et al. teaches all the limitations of claim 1 above and Lieberman further teaches that the index surface relief coating (84; light absorbing layer) is comprised of metallic particles and/or high refractive index particles including aluminum particles, silver particles, gold particles, cobalt particles, aluminum oxide among others ([0041-0047]). The index surface relief coating (84; light absorbing layer) are selected to provide various effects such as magnetic properties, metallic properties, color change properties, and made to interact with the surface relief structures to create innovative and improved optical properties ([0044]). 
The metallic particles and/or high refractive index particles disclosed by Lieberman for the index surface relief coating (84; light absorbing layer) as the same as those disclosed by the instant application for the light absorbing layer in paragraph [0109-0110] of the pg-pub, therefore, the aforementioned materials of Lieberman would inherently have the claimed refractive index as recited by claims 10 and 11. As stated in section 2112.01(II) of the MPEP, a chemical composition and its properties are inseparable, thus if the prior art teaches the same chemical structure as the applicant, the claimed properties are necessarily present. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the metallic particles and/or high refractive index particles in the index surface relief coating (84; light absorbing layer) of Lieberman based upon the desired optical properties to be achieved. 



Response to Arguments

Response-Claim Objections
The previous objection of claim 13 for informalities is overcome by the Applicants amendments to the claim in the response filed 09/08/2022.

Response-Claim Rejections - 35 USC § 112
The previous rejection of claims 4, 5, 7, 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants amendments to the claims in the response filed 09/08/2022.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive as they do not apply to the combination of references being used in the rejections above. 
In light of the Applicants amendments to independent claim 1 to include the limitation “wherein the light absorbing layer comprises a metal oxynitride”, the primary references to Phillips et al., Katsura et al. and Lieberman are all applied under 35 USC § 103 in combination with the newly applied secondary reference to Ishibashi et al. to address the newly added limitation. 
The Applicants arguments, see pages 5-6 in the response filed 09/08/2022, are all directed to the primary references not teaching the newly added amendment, however, these arguments are moot as they do not address the newly added secondary reference to Ishibashi et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785